Citation Nr: 0432856	
Decision Date: 12/13/04    Archive Date: 12/21/04	

DOCKET NO.  96-51 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to August 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

During the course of an RO hearing in March 1997, the veteran 
withdrew from consideration the issue of entitlement to 
service connection for hypertension.  Accordingly, that issue 
is no longer before the Board.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's period of active military service. 

2.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by active miliary service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.

In the present case, in correspondence of May and June 2003, 
and once again in February 2004, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by the VA, and the need for him to 
submit any further evidence in his possession which pertained 
to his claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a Statement 
of the Case, and numerous Supplemental Statements of the 
Case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claim, and the 
requirement to submit evidence establishing a link between 
the veteran's currently-diagnosed post-traumatic stress 
disorder and some incident or incidents of his period of 
active military service.  By way of these documents, the 
veteran and his representative were also specifically 
informed of the cumulative evidence previously provided to 
the VA, or obtained by the VA on the veteran's behalf.  In 
point of fact, all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting, and what evidence the VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in May and June 2003 was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In the case at hand, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Accordingly, to decide the appeal would not be 
prejudicial to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Pertinent evidence of record is to the effect that, while in 
service, the veteran served as a machinist with a 
transportation company.  Awards and commendations given the 
veteran include the Korean Service Medal with two Bronze 
Service Stars, the United Nations Service Medal, and the 
National Defense Service Medal.

A service separation examination of August 1953 was negative 
for history, complaints, or abnormal findings indicative of 
the presence of a psychiatric disorder.  At the time of the 
veteran's service separation examination, a psychiatric 
evaluation was within normal limits, and no pertinent 
diagnosis was noted.  

In February 1996, the veteran's claim for service connection 
for an acquired psychiatric disorder was received.

Received in March 1996 were VA outpatient treatment records 
covering the period from February 1995 to March 1996, showing 
treatment during that time for psychiatric problems, and 
various other unrelated disabilities.  In an entry of 
mid-October 1995, it was noted that the veteran had been 
nervous and irritable.  On mental status examination, the 
veteran displayed normal motor and speech skills.  His mood 
was slightly anxious, and his affect "realistic."  The 
veteran's thought processes were goal-directed, and he denied 
both suicidal and homicidal ideation.  The clinical 
impression was one of ongoing problems with anxiety.  The 
pertinent diagnosis was anxiety disorder.

On VA psychiatric examination in April 1996, it was noted 
that the veteran had been given an early hardship discharge 
due to his mother's illness.  Reportedly, the veteran had 
trained as a machinist.  According to the veteran, he had 
been sent to Korea, where he experienced "a couple of 
upsetting experiences."  The first involved unloading a train 
of severely ailing and dismembered but living veterans, and 
transporting them to an infirmary.  Another particularly 
disturbing event involved watching a child get hit by a 
train, which resulted in the severing of both of the child's 
legs.  

When further questioned, the veteran stated that he had first 
seen a psychiatrist in the 1970's, at which time he was 
experiencing impulsive and overly aggressive behavior toward 
strangers.  Reportedly, the veteran was "obsessionally 
concerned" with people doing the right thing, with the result 
that he sought to rectify all sorts of injustices.  

On mental status examination, there was no evidence of any 
thought disorder.  However, the veteran did display a 
somewhat pressured and anxious disposition.  He was quick to 
decide that he could not tolerate groups "because they made 
him nervous," or because they stimulated his aggressive need 
to correct and rectify injustices.  The veteran denied 
auditory hallucinations, as well as suicidal ideation.  He 
was able to interpret proverbs abstractly with some 
encouragement, and to perform calculations.  Following 
examination, no psychiatric diagnosis was rendered.  The 
Axis II diagnosis was one of rule out impulse control 
disorder, not otherwise specified.  In the opinion of the 
examiner, the veteran did not meet the diagnostic criteria 
for any known psychiatric syndrome.  Also noted was that 
there was "no substantiation" for a service-connected 
disability as a result of psychiatric examination.

In correspondence from the National Personnel Records Center 
dated in April 1996, it was noted that the veteran's service 
was "fire-related," and that there were no medical records on 
file at that facility.  

During the course of VA outpatient treatment in April 1996, 
there was noted the possibility of some organic involvement 
in the veteran's psychiatric problems.  Reportedly, for a 
number of years, the veteran had experienced problems with 
mental confusion, resulting in his becoming lost and 
disoriented.  For this reason, a neurological workup was 
recommended.  

During an RO hearing in March 1997, the veteran offered 
testimony regarding the nature and etiology of his current 
psychiatric disability.  

In correspondence of April 1997, a private physician wrote 
that the veteran had been under his care for symptoms related 
to his wartime experiences, and that the veteran's diagnoses 
included post-traumatic stress disorder.  

Received in April 1997 were VA outpatient treatment records 
covering the period from February 1995 to August 1996, 
showing treatment during that time for psychiatric problems, 
as well as for other unrelated medical difficulties.

In correspondence of May 1997, one of the veteran's former 
service colleagues wrote that the veteran had been his 
"closest friend" while in the Army during the Korean war.  
Reportedly, both he and the veteran were "sort of appalled" 
at the living conditions and low values which the Korean 
people displayed for human life.  According to the veteran's 
associate, the Koreans were always involved in serious 
accidents while walking along the railroad tracks.  Of these, 
the veteran's friend could remember a couple of times when 
the veteran was "shook up."  Reportedly, the veteran on one 
occasion described seeing a little girl being carried by 
someone with both of her legs cut off.  Another time a 
teenager had been shot in the head, and was bleeding "pretty 
badly."  On another occasion, a fellow soldier was running 
around half drunk, firing his rifle and "giving everybody a 
good scare."  Then a sergeant was reportedly found 
unconscious after having been badly beaten and pistol 
whipped.

In correspondence from the National Personnel Records Center 
dated in July 1997, it was noted that the veteran's DA Form 
20 could not be found, and that it was a "probably fire 
loss."

Vet Center correspondence of November 1997, noted that the 
veteran was still experiencing his longstanding depression 
(post-traumatic stress disorder), involving obsessive 
thoughts of what he had witnessed during his tour of duty in 
Korea.  Noted at the time were that the veteran's nightmares 
and flashbacks were very disturbing to him.  Reportedly, the 
veteran had become very depressed, and was unable to sleep 
properly.  Also noted were problems with mood swings, fear of 
involvement, and nervousness.  The veteran's judgment and 
insight were described as poor.  When questioned, the veteran 
described inappropriate behavior, such as yelling at people.  

Regarding his military history, the veteran stated that he 
had served seven months in the war zone in Korea.  According 
to the veteran, upon his arrival in Korea, his first task was 
to help unload wounded personnel from trucks.  Reportedly, 
this was "out of character" for him, as he had been trained 
as a machinist.  The veteran also reported having witnessed a 
"killing," at which time the brains of a youngster were 
"spilling out."  The veteran reported having seen a two-year-
old child hit by a train, leaving the child's severed legs on 
the tracks.  According to the veteran, these indelible 
impressions left a severe mark on him for the remainder of 
his life.  In the opinion of the Vet Center readjustment 
counselor, the veteran appeared to have the "classical 
symptoms" of post-traumatic stress disorder.  

In correspondence of February 1998, the veteran's priest 
wrote that, to his knowledge, the veteran was a sincere and 
trustworthy person who was presently suffering from post-
traumatic stress disorder, for which he was under the care of 
a psychiatrist.  

VA outpatient treatment records dated in February and March 
1998 reflect diagnoses of post-traumatic stress disorder, 
dementia, and anxiety.  

In correspondence from a representative of the National 
Personnel Records Center dated in March 1998, it was noted 
that military records needed to answer the veteran's inquiry 
were not in the files.  Reportedly, any of the veteran's Army 
medical records which had been stored at that facility at the 
time of a fire on July 12, 1973 had been destroyed.  

In correspondence from a VA physician dated in March 1998, it 
was noted that the veteran had been followed for post-
traumatic stress disorder since February of 1998.

On VA psychiatric examination in November 1998, it was noted 
that a review of the veteran's medical records showed that he 
had been treated for an impulse control disorder from 
February to July of 1996.  Also noted was that the veteran 
had participated in an anger management group.  Reportedly, 
in February of 1998, the veteran had entered treatment at a 
VA medical facility, where he had been diagnosed with post-
traumatic stress disorder.

On mental status examination, the veteran's affect was one of 
mild irritability.  He related well, and his speech was of a 
normal rate and rhythm.  At the time of examination, the 
veteran's thinking was clear and goal-directed, and there was 
no evidence of any thought disorder.  Nor was there any 
evidence of suicidal ideation.  When questioned, the veteran 
reported hypnogogic and hypnopompic hallucinations, but no 
other hallucinatory experiences.  The veteran was alert and 
well oriented, and able to recall three out of three items in 
five minutes, and perform serial sevens effectively and 
correctly.  

According to the veteran, he experienced intrusive thoughts 
involving the shooting of a boy, and of a girl whose legs had 
been severed.  The veteran additionally complained of 
nightmares which occurred 2 to 3 times per week.  According 
to the veteran, he attempted to avoid memories of his 
traumatic experiences in Korea.  Current difficulties 
included both falling and staying asleep, as well as 
irritability and outbursts of anger.  The veteran stated that 
he had difficulty concentrating, and that his disturbance 
resulted in significant distress.  

According to the examiner, the criteria for a chronic post-
traumatic stress disorder had been met.  Reportedly, the 
linkage between the veteran's stressors and his current 
symptoms included the fact that his intrusive thoughts and 
nightmares involved images of the boy who had been shot in 
the head, and a girl whose legs had been severed in Korea.  

In correspondence from the U.S. Armed Services Center for 
Research of Unit Records dated in March 2000, it was noted 
that, in order to assist the veteran with post-traumatic 
stress disorder research, additional information was 
required.  Noted at the time was that the veteran would have 
to provide evidence of specific combat incidents and 
locations, with the date to within 30 days, as well as the 
full names of casualties and other units involved.  Also 
noted was that wartime unit records were often incomplete, 
and seldom contained information regarding civilian 
incidents.  The killing, accidentally or in combat, of 
civilians was reported as extremely difficult to verify.  
Moreover, incidents involving civilians or civilian 
establishments, unless reported, were not normally found in 
combat records.  

During the course of an RO hearing in November 2002, the 
veteran offered additional testimony regarding the nature and 
etiology of his psychiatric disability.  

Received in December 2002 were VA outpatient treatment 
records covering the period from February 1996 to March 2002, 
showing treatment during that time for the veteran's 
psychiatric problems, as well as for other unrelated medical 
disabilities.  During the course of a psychiatric intake in 
October 2001, the veteran complained of depression.  
Reportedly, the veteran had first been seen in 1996, 
following his retirement in 1995.  When questioned, the 
veteran stated that he was the youngest and only son of three 
children born to an intact family.  In service, the veteran 
served as a machinist for locomotives.  According to the 
veteran, he had experienced no active combat.  

On mental status examination, the veteran displayed good eye 
contact, with spontaneous speech which was copious but 
redirectable, and of a normal rate and rhythm.  The veteran 
denied paranoia, and similarly denied any auditory or visual 
hallucinations, as well as suicidal or homicidal ideation.  
The veteran's mood was slightly irritable, though he calmed 
down toward the end of the interview and was quite friendly.  
At the time of evaluation, the veteran's affect was 
appropriate, and his insight and judgment were adequate.  In 
the opinion of the examiner, while the veteran was seeking 
treatment for depression, he did not appear clinically 
depressed.  Rather, there appeared to be some need for 
increased socialization and self-esteem-raising activity.  
The pertinent diagnosis was personality disorder, with 
narcissistic and obsessive-compulsive traits.  

In correspondence of November 2002, the veteran's private 
physician wrote that, based on his records, the veteran's 
first consultation had occurred in November 1975.  Following 
this, he had been seen for individual psychotherapy on a 
number of occasions, from November 1975 to February 1976, for 
a total of 14 sessions.  According to the private physician, 
at the time of the veteran's treatment, he had been 
experiencing anxiety and impulse control problems which the 
veteran felt were related to his military service.  

In March 2004, the veteran was scheduled for a hearing before 
a traveling Veterans Law Judge at the RO, for which he failed 
to report.  


Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, to include a post-traumatic 
stress disorder.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In the present case, the majority of the veteran's service 
medical records are unavailable, in that those records were 
apparently destroyed in a fire at the National Personnel 
Records Center in 1973.  The sole remaining service medical 
record consists of the veteran's service separation 
examination, which is negative for history, complaints, or 
abnormal findings indicative of the presence of any 
psychiatric disability, including a post-traumatic stress 
disorder.  The earliest clinical indication of the possible 
presence of a chronic psychiatric disorder is revealed by a 
VA outpatient treatment record dated in October 1995, more 
than 40 years following the veteran's discharge from service, 
at which time he received a diagnosis of anxiety disorder.  
Significantly, at the time of that treatment, no relationship 
was postulated between the veteran's anxiety disorder and any 
incident or incidents of his period of active military 
service.  

The Board acknowledges that, on various occasions, the 
veteran has received a diagnosis of post-traumatic stress 
disorder.  However, the first indication of any such 
disability occurred no earlier than April 1997, fully 
43 years following the veteran's discharge from service.  
Moreover, the diagnoses of post-traumatic stress disorder 
appear to have been based for the most part on statements 
provided by the veteran, and not on (obviously unavailable) 
service medical records.  See LeShore v. Brown, 8 Vet. App. 
406 (1995)

The Board notes that, by the veteran's own admission, he was 
not involved in combat during his service in the Republic of 
Korea.  Rather, the veteran's inservice stressors revolve 
about various incidents involving injuries to civilians, 
which, to date, have been unverifiable.  As noted above, on 
more than one occasion, attempts were made to verify the 
veteran's reported inservice stressors.  When the initial 
attempt to do this was unsuccessful, the RO requested that 
the veteran provide more detailed, specific information in 
order that such stressors might be verified.  Regrettably, 
the veteran was unable to provide such information.

Although the veteran's friend provided a lay statement 
regarding the veteran's claimed stressors, his letter does 
not indicate that he actually witnessed the little girl's 
train accident or the boy who was shot in the head.  Rather, 
he indicated that this information was relayed to him by the 
veteran.  These are the stressors that the November 1998 VA 
examiner linked to the veteran's post-traumatic stress 
disorder.  

Based on the aforementioned, and, in particular, the lack of 
any verified inservice stressor, the Board concludes that 
there is no basis upon which to find that the currently 
diagnosed psychiatric disorder/post-traumatic stress disorder 
is related to service.  Accordingly, his claim must be 
denied.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
RO hearings in March 1997 and November 2002.  Such testimony, 
while informative, is regrettably not probative when taken in 
conjunction with the entire objective evidence currently on 
file.  The Board does not doubt the sincerity of the 
veteran's statements.  Those statements, however, in and of 
themselves, do not provide a persuasive basis for a grant of 
the benefits sought in light of the evidence as a whole.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include a post-traumatic stress disorder, is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



